UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4295
SCOTTIE JENKINS, a/k/a Boobie,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               G. Ross Anderson, Jr., District Judge.
                             (CR-99-769)

                      Submitted: January 25, 2002

                      Decided: February 7, 2002

  Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frank L. Eppes, EPPES & PLUMBLEE, P.A., Greenville, South Car-
olina, for Appellant. J. Rene Josey, United States Attorney, E. Jean
Howard, Assistant United States Attorney, Greenville, South Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. JENKINS
                              OPINION

PER CURIAM:

   Scottie Jenkins appeals his conviction and sentence, pursuant to a
guilty plea without a written plea agreement, for conspiracy to pos-
sess cocaine base with the intent to distribute in violation of 21
U.S.C.A. § 841, 846 (West 1999 & Supp. 2001). Finding no error, we
affirm Jenkins’ conviction and sentence.

   Jenkins claims the district court did not satisfy the minimum
requirements of Fed. R. Crim. P. 11 when it accepted his guilty plea
because the court failed to fully explain the elements of the offense
and because his testimony could not form the basis of a voluntary and
intelligent plea. We have reviewed the record, however, and find no
reversible error in Jenkins’ Rule 11 hearing. Both the Government in
its summary of facts, and the district court in its explanation of the
charge contained in the indictment, summarized the elements of the
drug conspiracy. See generally United States v. Rhynes, 206 F.3d 349,
361 (4th Cir. 1999); United States v. Carter, 662 F.2d 274, 276 (4th
Cir. 1981). Moreover, at the plea hearing, Jenkins stated he under-
stood the elements of the offense to which he was pleading guilty and
indicated he had in fact distributed drugs. Accordingly, we affirm Jen-
kins’ conviction.

   Jenkins also claims his 262-month sentence is invalid under
Apprendi v. New Jersey, 530 U.S. 466 (2000). Because Jenkins’ sen-
tence is not above the thirty year statutory maximum of
§ 841(b)(1)(C) for a defendant with a prior felony drug conviction, we
find Apprendi is not implicated and affirm his sentence.* See United
States v. Promise, 255 F.3d 150 (4th Cir. 2001) (en banc), petition for
cert. filed, (U.S. Sept. 20, 2001) (No. 01-6398); United States v. Din-
nall, 269 F.3d 418 (4th Cir. 2001).

    We dispense with oral argument because the facts and legal conten-

   *At the time of the present conviction, Jenkins had two prior convic-
tions for a felony drug offense, thus triggering § 841(b)(1)(C)’s thirty
year maximum penalty.
                     UNITED STATES v. JENKINS                     3
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED